            Case 1:20-cv-04947-ER Document 28 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

MICHAEL RAMSAROOP,

                                                       Plaintiff,
                                                                            NOTICE OF SUBSTITUTION
                              -against-                                     OF COUNSEL

THE DEPARTMENT OF EDUCATION OF THE CITY                                     20-CV-04947 (ER)
OF NEW YORK; PRINCIPAL SHIRLEY MILLER; and
THE UNITED FEDERATION OF TEACHERS,

                                                         Defendants.

----------------------------------------------------------------------- X


                 PLEASE TAKE NOTICE that the following attorney is hereby substituted in

place of MORGAN WEBBER-OTTEY as counsel of record on behalf of the Corporation

Counsel of the City of New York, James E. Johnson, attorney for Defendant Department of

Education of the City of New York (“DOE”):

                                            ALISON S. MITCHELL
                                            Senior Counsel
                                            New York City Law Department
                                            100 Church Street
                                            New York, NY 10007
                                            (212) 356-3514
                                            amitchel@law.nyc.gov

                 From this date forward, please serve all pleadings on the attorney for Defendant

Department of Education of the City of New York (“DOE”) at the address set forth above, and

please terminate MORGAN WEBBER-OTTEY from the docket sheet as counsel of record and

replace them with ALISON S. MITCHELL.
           Case 1:20-cv-04947-ER Document 28 Filed 11/16/20 Page 2 of 2




Dated:         New York, New York
               November 16, 2020

                                                JAMES E. JOHNSON
                                                Corporation Counsel of the City of New York
                                                Attorney for City Defendants
                                                100 Church Street, Room 2-109(f)
                                                New York, New York 10007
                                                (212) 356-3514
                                                amitchel@law.nyc.gov



                                         By:
                                                Alison S. Mitchell
                                                Senior Counsel

TO:      Michael Ramsaroop (via ECF)
         Plaintiff Pro Se
         111-12 103rd Avenue
         South Richmond Hill, NY 11419
         Tel: 718-340-8401
         michrmsr@earthlink.net




                                          -2-
